Citation Nr: 0708751	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  95-05 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1968 to February 
1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this case in February 2006 for further 
evidentiary development, and that the action requested in its 
remand has been accomplished to the extent possible.  
Although some of the records that have been received require 
translation, in view of the Board's decision to grant the 
benefits sought on appeal, the Board finds that further delay 
of this matter to obtain the translation of these documents 
is not necessary.  

As was noted by the Board in February 2006, while the there 
had been a previous claim for service connection for an 
acquired psychiatric disorder that was the subject of a prior 
final denial in June 1991, the issue of entitlement to 
service connection for PTSD had not been previously 
considered by the RO and was accordingly adjudicated by the 
RO in March 2002.  To further clarify, the Board again 
stressed that service connection for PTSD had not been 
considered as part of the RO's adjudication of whether new 
and material evidence had been submitted to reopen the claim 
for service connection for a psychiatric condition.  

As a consequence, the Board concluded that the issue on 
appeal had evolved into the question of service connection 
for PTSD, and that this was the matter before the Board.  
Since the Board's February 2006 remand, the Board has noted 
no disagreement as to the Board's assessment of this claim, 
and the Board continues to find that the sole issue for 
current appellate review is the issue of entitlement to 
service connection for PTSD.  


FINDING OF FACT

The veteran has PTSD which is associated with his military 
service.




CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), 
and that as a result of the Board's decision to grant service 
connection for the veteran's PTSD, any failure to notify 
and/or develop the claim under the VCAA cannot be considered 
prejudicial to the veteran.  

Service medical records reflect that the veteran received 
treatment on October 25, 1968 as a result of a two-story fall 
from a window at his barracks.  The veteran received various 
injuries, including a fractured rib in the fall, and while it 
was noted at the time that the veteran reported drinking 
alcohol at some point prior to his fall, there is no formal 
determination that the rib injury resulted from misconduct.  
In fact, the veteran was service connected for residuals of 
the right first rib in a rating decision dated in October 
1969.  He was also service connected at that time for healed 
scars, laceration, right thigh, claimed as right leg.  

In a statement dated in May 1990, the veteran denied that he 
had been drinking prior to his October 1968 accident.  
Instead, he maintained that he had been thrown out the window 
by a black man during a race riot and was told not to say 
anything about it.

Department of Veterans Affairs (VA) hospital records from 
February 1998 reflect an Axis I diagnosis that included PTSD.  
It was indicated that the veteran reported being thrown out 
of a second-story window during service.  VA domiciliary 
treatment records from March 1998 also reflect diagnoses that 
included PTSD.

A VA medical statement from March 2000 notes the veteran's 
October 1968 injury during service.  The Axis I diagnoses 
included chronic PTSD and the reporting psychiatrist opined 
that the situations the veteran went through during his 
military experience clearly contributed to the development of 
his psychiatric condition of PTSD.

A VA hospital discharge summary from October 2000 reflects an 
Axis I diagnosis that included PTSD.  A VA medical 
certificate from October 2000 reflects a diagnosis that 
included possible PTSD.  A December 2000 VA discharge summary 
indicates an Axis I diagnosis that included PTSD.  VA 
treatment records for the period of June 2001 to February 
2006 reflect  problem lists including PTSD.

In a statement dated in April 2002, the veteran noted how 
military police had responded to a fight that had started in 
his barracks, and in the process, grabbed the veteran from 
behind and threw him towards a window of the barracks.  The 
veteran's momentum apparently caused him to go through the 
window.

VA psychiatric examination in May 2004 revealed that the 
veteran had submitted a claim for PTSD arising out of an 
incident during service when he was thrown out of a window.  
The Axis I diagnosis included chronic PTSD based on history.

In an August 2004 letter from VA PTSD Division Director 
Daniella David, M.D., Dr. David indicated that the veteran 
was being treated for non-combat related PTSD.  It was 
further noted that he had been admitted on July 2004 and that 
his planned discharge date was in August 2004.

At the veteran's hearing before the Board in July 2005, the 
veteran again described the situation that led to his fall 
from the window during service.  

In a letter dated in November 2006, Vet Center counselors 
noted that the veteran continued to receive treatment for 
PTSD.

II.  Applicable Law and Analysis

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all evidence, including that pertinent 
to service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a disease is diagnosed as chronic during service or 
where continuity of symptomatology from service shows the 
disease to be chronic in nature, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are to be service connected under 38 C.F.R. § 3.303(b.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2006); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).  38 C.F.R. § 4.125(a) (2006) requires that diagnoses 
of mental disorders conform to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), and as was noted in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the adoption of such 
a standard has resulted in the applicable criteria changing 
from an objective ("would evoke in almost anyone") standard 
in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

It was also indicated in Cohen that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).

With respect to the instant claim, the Board first notes that 
not only does the record reflect current and multiple 
diagnoses of PTSD, it also contains multiple VA opinions that 
link this disorder to the veteran's fall from the barracks 
window during service.  

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") has indicated that this is a 
two-part process.  VA must first determine if the evidence 
supports the existence of an alleged stressful event.  This 
is a factual determination, and hence is within the purview 
of the adjudicative process.  

Only if this is so, a second determination must be made as to 
whether the stressor is of sufficient gravity to support a 
finding of PTSD.  This latter determination is medical in 
nature, and hence outside of the expertise of the RO and the 
Board.  West v. Brown, 7 Vet. App. 70 (1994).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the veteran 
meets this test, then his or her lay testimony must be 
accepted as conclusive as to their actual occurrence.  
38 U.S.C.A. § 1154 (West 2002); See also Cohen v. Brown, 
supra.

Initially, the Board notes that the veteran was not awarded 
any combat citations or medals relative to his active 
military service.  Moreover, there has been no assertion that 
he was ever actually engaged in combat.  However, the Board 
notes that the veteran's diagnosis of PTSD is not based on 
any combat stressor and that his claim is instead predicated 
on a fall from a window of his barracks that took place in 
October 1968.  In addition, while the RO has disputed the 
circumstances leading to the fall, it does not dispute the 
actual fall (which is also confirmed by contemporaneous 
service medical records), so, to this extent, the Board finds 
that the claimed stressor has been verified.  Although the RO 
has also placed some reliance on the veteran's reported 
drinking of alcohol prior to the fall, the Board notes that 
the RO never made a formal determination that the veteran's 
injuries from his fall were the result of misconduct (in 
fact, his residuals of injury were service connected), and 
there is no expert opinion that concludes that his fall was 
the proximate and immediate result of the intoxicating 
effects of alcohol.  38 C.F.R. § 3.301(c)(2) (2006).  

The Board also notes that it is apparent that the May 2004 VA 
psychiatric examiner found that the veteran's stressor was 
sufficient to support a diagnosis of PTSD, and that under the 
criteria set forth in DSM-IV, an individual may have PTSD 
based on exposure to a stressor or stressors that would not 
necessarily have the same affect on almost everyone.  

The Board also again notes that the record contains multiple 
diagnoses of PTSD, including the diagnosis of a VA examiner 
in May 2004, based on the veteran's claimed stressor, and 
there is no examiner's opinion of record that specifically 
concludes that the veteran does not currently meet the 
criteria for PTSD pursuant to DSM-IV.  

As discussed above, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. 
§ 3.102 (2006).  

Accordingly, since it has been determined that the veteran 
fell from a two-story window during service, sustaining 
injuries to his ribs and right leg, and since such stressor 
has been found to support a diagnosis of PTSD, the Board 
finds that service connection for PTSD is warranted.  


ORDER

The claim for service connection for PTSD is granted.


____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


